Citation Nr: 0017085	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for a fracture of the 
fifth metacarpal of the right hand, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1974 to 
June 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, 
established service connection for a fracture of the fifth 
metacarpal of the right hand and assigned a noncompensable 
disability rating, effective October 16, 1997.  The veteran 
expressed disagreement with the initial evaluation assigned. 
An April 1999 rating decision increased the rating for the 
right fifth metacarpal disability to 10 percent disabling, 
also effective October 16, 1997.  As there has been no 
expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993).

The Board observes that a March 2000 rating decision denied 
the veteran's request for increased evaluations for his 
service-connected tinnitus and hearing loss.  These issues 
are not in appellate status, as no Notice of Disagreement is 
associated with the claims file.  


FINDING OF FACT

The veteran's fifth metacarpal of the right hand does not 
manifest evidence of ankylosis or metacarpal resection with 
more than one-half of the bone lost.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
fracture of the fifth metacarpal of the right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim for the assignment of a 
higher evaluation is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
See 38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Service medical records reveal that in July 1976 the veteran 
suffered a fracture of the right fifth metacarpal head.  His 
finger was placed in a short arm cast for three weeks.

In a December 1998 statement, the veteran indicated that his 
right little finger would lock in a bent condition and become 
painful around the knuckle area.  He remarked that grasping 
and holding a pen or pencil was painful.  In a statement 
submitted in conjunction with his March 1999 Substantive 
Appeal, the veteran indicated that by the end of the day, 
pain originating in his little finger radiated up through his 
arm to his neck and shoulder area.  He also stated that his 
right little finger disability created difficulties while he 
was driving an automobile.  

At a February 1999 VA examination, the veteran indicated that 
ever since his initial injury he had "always had some 
persistent achiness in the right fifth MCP joint," 
especially when writing, driving, or during weather changes.  
He described the discomfort as a dull aching pain that would 
feel better only with massaging; he was not taking any 
medications for his right little finger disability.  Physical 
examination of the right metacarpal and finger revealed that 
the skin was benign.  On clenched fist examination, there was 
mild loss of the prominence of the fifth metacarpal head 
secondary to his old fracture.  Palpation of the 
metacarpophalangeal joint revealed mild tenderness and slight 
bogginess.  The metacarpophalangeal joint had 45 degrees of 
extension and 100 degrees of flexion.  The proximal 
interphalangeal joint had 100 degrees flexion, and the distal 
interphalangeal joint had 45 degrees of flexion.  Motion of 
the finger was described as nontender.  Light touch sensation 
was intact in the medial and ulnar digital nerves.  There was 
"5/5 extension deep and superficial flexors, abductors and 
adductors."  It was noted that X-rays revealed no bony 
changes at the metacarpophalangeal joint.  There was a mild 
flexion deformity at the fifth metacarpal neck secondary to 
his old metacarpal fracture.  The impression was as follows:

Posttraumatic mild arthritis of the right 
metacarpophalangeal joint.  X-ray 
findings today, however, show no bony 
involvement, but physical exam[ination] 
demonstrates some mild tenderness and 
some mild bogginess consistent with the 
synovium.

The veteran's right little finger disability has been rated 
under the provisions of Diagnostic Codes 5227-5010.  Under 
Diagnostic Code 5227, a noncompensable evaluation is 
warranted for ankylosis of any finger other than the thumb, 
index finger or middle finger.  A note to Diagnostic Code 
5227 indicates that in cases involving extremely unfavorable 
ankylosis, the condition will be evaluated as amputation 
under Diagnostic Codes 5152 through 5156.  Under the criteria 
of Diagnostic Code 5156, a 10 percent evaluation is 
assignable for amputation of the little finger of the major 
hand without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  A 20 percent 
evaluation is assigned with metacarpal resection (more than 
one-half the bone lost).

Traumatic arthritis under Diagnostic Code 5010 is evaluated 
as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  A 10 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5010.

Based upon a thorough review of the evidence of record, the 
Board concludes that the currently assigned 10 percent 
evaluation most accurately represents the veteran's 
disability picture.  In this regard, the Board notes that 
range of motion testing performed on the February 1999 VA 
examination indicates that the veteran has no ankylosis, 
favorable or unfavorable, and the examiner indicated that 
motion of the veteran's finger was nontender.  While the 
veteran's right little finger disability is productive of 
some impairment, it does not at this time satisfy the 
criteria for an increased evaluation, as disability analogous 
to amputation involving metacarpal resection with more than 
one-half of the bone lost has not been demonstrated.  
Although the veteran has pain in the right little finger, the 
loss of function cannot be analogized to the amputation of 
the little finger.  Consequently, an increased disability 
rating is not warranted under Diagnostic Code 5156.  Further, 
a 20 percent rating under Diagnostic Code 5010 is also not 
warranted, as it has not been shown that the veteran's right 
little finger arthritis is accompanied by occasional 
incapacitating exacerbations.

The Board notes that in making this determination it has 
taken into consideration the requirements of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (see generally DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and has determined that they do not permit a 
schedular rating in excess of 10 percent.  These regulations 
are applicable in the instant case because the veteran has 
reported that residuals of his right little finger disability 
are manifest by pain and resulting functional impairment.  
Despite these subjective complaints, the record does not 
contain objective evidence revealing that there is functional 
impairment attributable to the veteran's complaints of right 
little finger pain which would warrant a schedular rating in 
excess of 10 percent under any Diagnostic Code.  In this 
regard, the Board notes that the February 1999 VA examiner 
essentially indicated that symptomatology associated with the 
veteran's right little finger disability was mild.  
Therefore, the factors to be considered pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide any basis for a rating 
in excess of 10 percent in the instant case.

The record also does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing that the veteran's service-
connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, the preponderance of the evidence shows that 
impairment from the service-connected right little finger 
disability warrants no more than a 10 percent rating at any 
time during the veteran's claim.  As the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for the right little finger disability, the 
benefit-of-the-doubt doctrine does not otherwise permit a 
finding of entitlement to a rating in excess of 10 percent.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for a fracture of the 
fifth metacarpal of the right hand is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

